Citation Nr: 0428953	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable rating for service-
connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)). 

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board believes that additional 
evidentiary development is necessary before final 
adjudication of the veteran's claims.

In December 2002, after the issuance of the statement of the 
case (SOC), the veteran submitted to the RO a private medical 
record of a December 2002 audiological examination.  The RO 
did not issue a supplemental statement of the case (SSOC) in 
response or indicate that it considered this new evidence.  
38 C.F.R. § 19.31(b)(1) (2004) requires that the RO issue an 
SSOC after it receives additional pertinent evidence, 
following the issuance of the SOC and before certification of 
the appeal to the Board.  Furthermore, the veteran did not 
submit a waiver of initial RO review of this evidence.  
Therefore, the Board finds that a remand is necessary, so the 
RO may consider this evidence before the Board reviews the 
veteran's claims.

In addition, this new evidence shows that the veteran 
received a score of 84% in his right ear on a PB max 
(phonetically balanced maximum speech recognition score) word 
test.  One way for VA to find that the veteran has a hearing 
disability is to show that he had a score lower than 94% on 
the Maryland CNC Test.  See 38 C.F.R. § 3.385 (2004).  
However, the Maryland CNC Test and the PB max test are not 
identical.  Therefore, the Board believes that a remand is 
necessary to afford the veteran another audiological 
examination to determine his current right ear hearing level, 
to include a determination under the Maryland CNC Test.  
Because the veteran's level of disability in his service-
connected left ear depends, in part, on the level of 
disability, if any, in his right ear, that issue must also be 
remanded for readjudication following the veteran's 
audiological examination.  See 38 C.F.R. § 4.85 (2004).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since December 2002.  The RO 
should then request all additional pertinent 
medical records from these medical providers.

3.  The veteran should be scheduled for an 
appropriate VA examination (e.g., audiological) 
to determine the current severity of his service-
connected left ear hearing loss and his non-
service-connected right ear hearing loss.  All 
indicated tests and studies should be performed 
and all clinical findings reported in detail.  
Specifically, the examiner should be instructed 
to administer a Maryland CNC Test bilaterally and 
report the resulting scores.  A complete 
rationale should be given for all opinions and 
conclusions expressed as to hearing acuity.

4.  Thereafter, the RO should readjudicate the 
veteran's claims for service connection for right 
ear hearing loss and for an initial compensable 
evaluation for left ear hearing loss.  If any 
benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
with an SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issues currently on appeal since the December 
2002 SOC.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


